Exhibit 10.29
CONSULTING AGREEMENT

 
This Consulting Agreement (“Agreement”) is made and entered into BY AND AMONG:
 
The Sevin Group LLC, a New York Limited Liability Company, existing and
organized under the laws of New York State, having its registered head office at
66 West 38th Street, Suite 16D, New York, NY 10018, (hereinafter referred to as
“SeVin”),
 
AND
 
Immune Therapeutics, Inc., a Corporation, existing and organized under the laws
of the State of Florida, having its registered head office at 37 North Orange
Ave, Suite 607 Orlando, Florida 32801, (hereinafter referred to as “IMUN” or the
“Company”).
 
W I T N E S S E T H:
 
WHEREAS, IMUN is engaged in the development, production and marketing of
pharmaceutical Product(s) (as defined hereafter) for human use and is desirous
of having certain Product(s) marketed in the areas of anti-aging, oncology and
immune therapeutics, and seeks assistance in the development of the various
markets in which IMUN is implementing its sales strategy and processes and
potentially additional markets;
 
WHEREAS, SeVin wishes to enter into this Agreement with IMUN to advise
concerning the marketing of such Product(s) and to expand IMUN’s sales and sales
territories;


WHEREAS, the parties deem it appropriate to conclude this Agreement in order for
IMUN to appoint SeVin to handle such activities and make certain appointments to
the IMUN Board of Directors (“Board”); and


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants of the parties’ hereinafter contained, the parties hereto hereby agree
as follows:
 
1  
DEFINITIONS

 
1.1  
For the purposes of this Agreement, the following terms shall have the meanings
assigned to them:

 
(a)  
“Affiliate” means (i) any corporation or business entity of which securities or
other ownership interests representing fifty percent or more of the equity or
fifty percent or more of the ordinary voting power or fifty percent or more of
the general partnership interests are, at the time such determination is being
made, owned, Controlled (as hereinafter defined) or held, directly or
indirectly, by such corporation or business entity, or (ii) any other
corporation or business entity which, at the time such determination is being
made, is Controlling, Controlled by or under common Control, with such
corporation or business entity;



(b)  
“Agreement” means this Agreement;

 
Page 1 of 9
 

--------------------------------------------------------------------------------

 
 
(c)  
“Confidential Information” means any trade secrets, data or other information,
whether oral or written, relating to the other party’s past, present and future
efforts in research, development, manufacturing, and business activities that is
disclosed to or obtained by the receiving party in connection with, and during
the term of this Agreement;



(d)  
“Control” and words derived therefrom mean, whether used as a noun or verb, the
possession, direct or indirect, of the power to direct, or cause the direction
of, the management or policies of any corporation or business entity, whether
through the ownership of voting securities, by contract or otherwise;



(e)  
“Effective Date” means the date on which the last party signs this Agreement;



(f)  
“Intellectual Property Rights” means (i) patents, copyright, database rights and
rights in trademarks and designs (whether registered or unregistered) and
Confidential Information; (ii) applications for registration, and the right to
apply for registration, for any of these rights; and

(iii) all other intellectual property rights and equivalent or similar forms of
protection existing anywhere in the world;


(g)  
“Product(s)” means the Product(s) currently manufactured or slated for sale by
IMUN or to be produced, manufactured, sold or licensed by IMUN; and

 
(h)  
“Specifications” means, in respect of each of the Product(s), the
specifications, tests, procedures, process description, and other information
relating to such Product(s) provided to SeVin by IMUN under separate cover,
which may be amended from time-to-time by IMUN in writing.

 
2  
APPOINTMENTS

 
2.1  
IMUN hereby appoints SeVin, upon the terms and subject to the conditions herein
set forth, as its consultant to advise IMUN about the marketing of the
Product(s) as set forth herein.



2.2  
SeVin hereby accepts such appointment as consultant to advise IMUN about the
marketing of the Product(s), strategy and operations.



2.3  
Seth Elliott, Managing Member of SeVin, will be appointed President of IMUN and
charged with the operational direction of the Company.



2.4  
Vincent Butta, Managing Member of SeVin, will be appointed to the Board.



2.5  
SeVin will provide IMUN with consulting support to market the Product(s) on
behalf of IMUN.

 
2.6  
During the Term (as defined hereinafter) of this Agreement and for one year
thereafter, neither SeVin nor any of its Affiliates shall actively manufacture,
market, promote, sell, re-sell, represent or distribute any other product,
whether from third parties or from itself or from any of its Affiliates, which
directly competes with the Product(s).



2.7  
SeVin acknowledges that IMUN may grant consulting engagements and marketing
rights to other persons or organizations for the Product(s), or may retain
exclusive marketing rights for itself or its Affiliates for the same purpose.

 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
3  
SUPPORT TO MARKETING ACTIVITIES

 
Market Research
 
SeVin shall conduct Market Research as necessary to properly market the
Product(s). Sevin will report the results of such Market Research to the Board
and will present market opportunities for IMUN in a documented and structured
manner.


Marketing Plans
 
SeVin will support IMUN in the following ways:
 
●  
Elaborating marketing plans for IMUN Product(s)

 
o  
SeVin may consider the use of strategic scenarios and risks/opportunities
analyses to present its recommendations.

 
●  
Developing commercialization plans for IMUN with the objective of optimizing
sales revenue for IMUN including sales through one or more compounders and/or
distributors.

 
●  
Converting commercialization plans into short-term (one-year) and long-term
(three-year) financial plans for IMUN.



SeVin may make several suggestions to IMUN, including but not limited to:
 
●  
Introduction to possible partner organizations that might support the marketing,
promotion, medical detailing, distribution or sales representation of the
Product(s) on behalf of IMUN.

 
●  
Introduction to possible partner organizations that might support the clinical
development of the Product(s) for certain indications and certain claims in
specific regions or territories, in partnership with IMUN.

 
o  
If such partner organization(s) approve an alliance with IMUN, the corresponding
agreement(s) would be made directly between such third party organization(s) and
IMUN. SeVin may act as a consultant to the alliance, but without direct legal
responsibility and without any liability regarding the nature of the
relationship(s) or outcomes.

 
o  
In the case of an agreement regarding clinical developments, the financial
amounts at stake may be very substantial and involve the transfer of
Intellectual Property rights. SeVin will support IMUN in its evaluation of any
contemplated alliance.

 
Marketing Support
 
SeVin shall use reasonable endeavors to support the marketing of the Product(s).
IMUN shall reasonably assist SeVin in developing suitable promotional literature
and materials.


SeVin shall make its best efforts to provide quarterly forecasts of commercial
opportunities to IMUN on a one-year horizon to facilitate the planning by IMUN
of its resources for marketing, manufacturing and distribution.
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 


SeVin shall conduct the relationship with potential customers to the point that
they may place a purchase order with IMUN (“Customer Order(s)”). The management
of such Customer Order(s), including but not limited to insuring and shipping
the Product(s), invoicing the customer, collecting customer payments, etc. will
be entirely the responsibility of IMUN.


IMUN will provide its standard price list and terms to SeVin in order to
communicate the same to customers where relevant and authorized. SeVin will
strictly communicate with potential customers the exact terms and conditions set
forth in these IMUN documents. IMUN will inform SeVin in writing at least thirty
days in advance of any and all changes in its terms and conditions with
customers or as soon as practicable if IMUN becomes aware of such changes.
 
Quality Control
 
With respect to the Product(s), SeVin shall immediately notify IMUN of any
customer complaints and reported defects relating to the Product(s).
 
Pharmacovigilance, Adverse Events
 
The parties shall keep each other informed on all reports of adverse drug events
coming to either party’s knowledge with regard to the Product(s).


If and when applicable, should complaints with regard to the Product(s) be
brought to the attention of SeVin, SeVin will report the same to IMUN in a
timely and professional manner.
 
4  
INTELLECTUAL  PROPERTY  RIGHTS

 
4.1  
SeVin shall not (a) register in its own name nor use any trademarks or trade
names that are similar or might be confused with the Trademarks; or (b) use in
connection with the activities contemplated by this Agreement or apply to any
Product(s) any trademark or trade name of its own.



4.2  
IMUN is the owner of Trademarks. During the term of this Agreement, IMUN shall
be responsible, at its own cost and expense, to register, maintain and renew the
registration of the Trademarks.

 
4.3  
If the support provided by SeVin to IMUN for the marketing of the Product(s)
results in any claim of intellectual property rights infringement against SeVin,
SeVin shall promptly notify IMUN in writing setting forth the facts of such
claims in reasonable detail. IMUN shall have full responsibility for and control
of the defense to any such claims, and shall be liable for the entire expense of
defending such claims or actions, including the amount of any money judgment
rendered against SeVin.

 
4.4  
Each Party to this Agreement shall promptly notify the other Party to this
Agreement, in writing, whenever it acquires knowledge that there exists an
actual or alleged infringement of IMUN’s Intellectual Property Rights in
connection with the Product(s). IMUN shall have the right, but not the
obligation, using counsel of its choice and at its own expense, to institute,
prosecute and control any action or proceeding with respect to such actual or
alleged infringement, including any declaratory judgment action arising from
such actual or alleged infringement. If required by law in order for IMUN to
take such actions or prosecute such suit, SeVin shall join with IMUN as a party,
and IMUN shall reimburse SeVin for reasonable costs incurred by SeVin with
respect to such joinder. In the event of a recovery of assessed damages and/or
penalties by IMUN, the amount of such recoveries shall belong solely to IMUN.

 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
4.5  
SeVin agrees immediately to discontinue the use of any trademark for any
Product(s) upon notice from IMUN of a third party claim or act of infringement.
Upon discontinuation by SeVin of any such trademark at IMUN’s request, IMUN will
use its reasonable efforts to arrange for a suitable alternate trademark under
which SeVin may continue to support IMUN in marketing the relevant Product(s)
without unreasonable interruption.

 
5           COMPENSATION;  TERM
 
For the duration of this Agreement, IMUN shall pay SeVin Consulting Fees defined
as follows:


For the equivalent of fifteen man-days of work per month on average from each of
Mr. Elliott and Mr. Butta:


a.  
Cash payment of USD 20,000 each month for the first six months of this
Agreement.



b.  
Should the Agreement continue beyond the first six months to the end of the Term
(as defined hereinafter), a cash payment of USD 25,000 each month for the
subsequent six months of this Agreement.



c.  
The Term of this Agreement is one year. However, either party may cancel this
Agreement by giving sixty-days notice prior the six-month anniversary of this
Agreement. Should this Agreement be cancelled, Mr. Elliott and Mr. Butta shall
provide IMUN with transition services prior to the cancelation date without
further compensation, and they shall resign from all their respective positions
effective as of the cancellation date.

 
d.  
IMUN shall issue 2,500,000 restricted shares of Common Stock of the Company (the
“Shares”). The Shares shall be issued and vested as follows:



i.  
625,000 of the Shares issued to Seth Elliott within fifteen-days from the
Effective Date of this Agreement, such shares to vest immediately upon issuance.

ii.  
625,000 of the Shares issued to VBC Group LLC within fifteen-days from the
Effective Date of this Agreement, such shares to vest immediately upon issuance.

 
iii.  
375,000 of the Shares issued to Seth Elliott, such Shares to vest 120 days from
the Effective Date.

iv.  
375,000 of the Shares issued to VBC Group LLC, such Shares to vest 120 days from
the Effective Date.

v.  
250,000 of the Shares issued to Seth Elliott, such shares to vest upon the
six-month anniversary of this Agreement so long as the Agreement has not been
previously canceled.

vi.  
250,000 of the Shares issued to VBC Group LLC, such shares to vest upon the
six-month anniversary of this Agreement so long as the Agreement has not been
previously canceled.



e.  
Notwithstanding the above, prior to the six-month anniversary of this Agreement,
so long as the Agreement has not been previously canceled, all of the Shares
shall immediately vest in the event of a Sale of the Company or Change of
Control Transaction.

 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
f.  
Notwithstanding the Effective Date, the first cash payment shall be made on or
before January 5, 2015. However, this Agreement will commence as of the
Effective Date.

 
g.  
Each of SeVin, Mr. Elliott and Mr. Butta understand and acknowledge that IMUN
may make public announcements and may be required to make securities filings
with respect to this Agreement.

 
h.  
Travel expenses and business related expenses should be billed separately, at
cost, based on receipts. All expenses greater than USD 500 shall be pre-approved
by IMUN in writing. IMUN acknowledges that in order to perform its duties, SeVin
and Mr. Elliott and Mr. Butta will need to incur business related expenses and
failure to pre-approve such expenses may materially adversely affect SeVin’s
ability to perform this Agreement.

 
Success Fees for Supporting Commercial Activities Including New Markets (e.g., India)
 
a)  
Success Fees for the introduction of a customer that leads to a sale by IMUN
without further involvement by SeVin: two percent of the annual amount of the
sales agreement, payable annually for the first two years of the sales
agreement.



b)  
Additional Success Fees for SeVin participating in the conclusion of a sale: an
additional three percent of the annual amount of the sales agreement, payable
annually for the first three years of the sales agreement.

 
Success Fees for Introducing Strategic Relationships Including New Markets (e.g., India)
 
 
a) Success Fees for the introduction of Strategic Relationship(s) that conduct
business with IMUN: five percent of the annual amount of any strategic
relationship agreement, payable annually for the first two years of any such
agreement(s).

 
Success Fess for Potential Distribution Opportunities Including New Markets (e.g., India)
 
 
a)  Success Fees in the amount of five percent of the realized value of any
distribution agreement on a paid-when-paid basis [i.e., when IMUN receives any
payments under such agreement(s)].



6  
LIABILITY

 
6.1  
Neither party will be liable to the other party for any indirect or
consequential loss or damage including, without limitation, any loss of business
or profits in each case whether arising from negligence, breach of contract or
otherwise.



6.2  
Subject to the article above, IMUN shall defend and indemnify SeVin, Mr. Elliott
and Mr. Butta and hold each of them harmless against all damages suffered.
Neither IMUN nor any IMUN Affiliate shall be responsible for any damages
suffered by SeVin, Mr. Elliott or Mr. Butta arising out of SeVin’s, Mr.
Elliott’s or Mr. Butta’s own negligence or willful acts or failure to act in
connection with the performance of duties.



6.3  
In the event of any claim being made against a party (the “Indemnified Party”)
for which the other
party  (the  “Indemnifying  Party”)  has  agreed  to  indemnify  the  Indemnified  Party  under  this


 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
Agreement, the Indemnifying Party shall be promptly notified thereof and may, at
its own expenses, conduct all negotiations for the settlement of the same and
any litigation that may arise there from. The Indemnified Party shall not at any
time make any admission or take any steps which might be prejudice the
settlement or successful defense by the Indemnifying Party of any claim or
demand until the Indemnifying Party has been notified of the claim and has
stated its intention not to negotiate or defend the claim.
 
7  
GOOD ETHICAL BUSINESS PRACTICES

 
SeVin and IMUN acknowledge that their respective corporate policy require that
the business covered by this Agreement be conducted within the letter and spirit
of any and all applicable laws. By signing this Agreement, SeVin and IMUN agree
to conduct the business contemplated herein in a manner that is consistent with
both applicable law and good business ethics.
 
This includes, but is not limited to:
 
The Foreign Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.),
a United States federal law whose main provisions are addressing, but not
limited to, accounting transparency requirements under the Securities Exchange
Act of 1934 and bribery of foreign officials.
 
Nothing in this Agreement shall be construed so as to require the violation of
law, and wherever there is any conflict between any provision of this Agreement
and any rule of mandatory law in a relevant jurisdiction, the latter shall
prevail.
 
8  
CONFIDENTIALITY

 
8.1  
The parties agree to exercise all reasonable precautions to maintain in strict
confidence all Confidential Information received from the other, and will only
use Confidential Information for the purpose of this Agreement.

 
8.2  
Each party agrees not to use the Confidential Information commercially and not
to publish or disclose such information to third parties, either orally or in
electronic form or in tangible form or in writing, except with the express prior
written consent of the party from whom the Confidential Information was
received. Consent shall not be required, however, to the extent that the
receiving Party can provide evidence that such information:



(a)  
Is known to the receiving party prior to its disclosure by the disclosing party;
or



(b)  
Is obtained by the receiving party from a source other than the disclosing
party, which source

(i) did not require the receiving party to hold such information in confidence;
or (ii) did not limit or restrict the receiving party’s use thereof; or


(c)  
Has become public knowledge otherwise than through the fault of the receiving
party; or

 
(d)  
Has been developed by the receiving party independently of the information
received from the disclosing party as shown by the receiving party’s written
records.



8.3  
Upon expiration or termination of this Agreement or at any earlier date if the
disclosing party so requests, the parties shall return or destroy (if requested
by the disclosing party) all Confidential

 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
Information as well as all copies made thereof and shall immediately cease to
use such Confidential Information.


8.4  
To the extent legally permitted, the parties hereto shall cause, instruct,
direct and oblige any officers, employees or other persons who have rightful
access to any of the Confidential Information to keep the same confidential in
accordance with the terms of this Agreement.



8.5  
Any obligations of confidentiality or restriction of use with respect to
Confidential Information transmitted under this Agreement shall survive for a
period of three years from the date of termination or expiration of this
Agreement.

 


8.6  
The parties agree that neither this Agreement nor any information transmitted in
accordance herewith shall (a) give any rights under any patent which either
party may now have or hereafter obtain, or

(b) imply any readiness for granting any license.
 
9  
APPLICABLE LAW AND DISPUTE RESOLUTION

 
9.1  
This Agreement shall be governed by and construed exclusively in accordance with
the laws of New York State.



9.2  
All disputes or differences which may arise between the parties out of or in
relation to or in connection with this Agreement or the breach thereof, with the
exception of matters involving the grant of injunctive relief, which the
parties, using good faith efforts, shall have been unable to amicably resolve,
shall be finally settled under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce by one arbitrator appointed in accordance with
such Rules. The arbitration proceedings shall be held in New York, New York.

 
10  
MISCELLANEOUS

 
10.1  
Counterparts. This Agreement may be executed in two or more counterparts, and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same Agreement.



10.2  
Successors and assignments. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

 
10.3  
Entire Agreement. This Agreement constitutes the entire Agreement between the
Parties in respect of  the subject matter hereof. This Agreement cancels and
supersedes any and all pre-existing agreements, either oral or in writing
between the Parties. There are not and shall not be any oral statements,
representations, warranties, undertakings or agreements between the Parties
other than as provided by this Agreement and any mutually accepted written
amendments hereto.



10.4  
Notices. Any notice or request required or permitted to be given in connection
with this Agreement shall be in English and shall be deemed to have been
sufficiently given if sent by pre-paid registered or certified mail, by courier
or by facsimile to the address set forth above.



10.5  
No waiver. The failure on the part of either Party hereto to exercise or enforce
any right conferred upon it by this Agreement shall not be a waiver of any such
right nor shall any single or partial exercise of the Party’s right or power
hereunder or further exercise thereof operate so as to bar the

 
 
Page 8 of 9

--------------------------------------------------------------------------------

 
 
later exercise or enforcement thereof. Any waiver must be in writing and signed
by the Party granting the waiver.


10.6  
Headings. The headings of the sections of this Agreement have been inserted for
convenience of reference only and do not constitute a part of this Agreement.



10.7  
Costs. Each party shall pay the costs and expenses incurred by it in connection
with the entering into of this Agreement.



10.8  
Severability. The invalidity or unenforceability of any terms or provisions of
this Agreement shall not affect the validity or enforceability of any other
terms or provisions thereof.



10.9  
Survival. The following Sections shall survive the expiration or termination of
this Agreement: Confidentiality, Publicity.

 
IN WITNESS WHEREOF, the parties hereto, having independently consulted with
their respective attorneys and advisors, through their authorized
representatives, have executed this Agreement as of the date of the last party
to sign, whereby they evidence their intent to be legally bound.

 

  THE SEVIN GROUP LLC     IMMUNE THERAPEUTICS, INC.               By:
/s/ Seth Elliott
  By:
/s/ Noreen Griffin
  Title:
Managing Member
  Title:
CEO
  Date:
December 17, 2014
  Date:
December 17, 2014
 

 

            By:
/s/Vincent Butta
   
 
  Title:
Managing Member
   
 
  Date:
December 17, 2014
   
 
 



 
Page 9 of 9

--------------------------------------------------------------------------------

 